 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SCOTT SCHUTZA,                                      Case No.: 19-CV-01642 W (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13   v.                                                  MOTION FOR VOLUNTARY
                                                         DISMISSAL WITH PREJUDICE
14   NEWPORT DIVERSIFIED, INC., et al.,
                                                         PURSUANT TO FED. R. CIV. P.
15                                   Defendants.         41(a)(2) [DOC. 12]
16
17         Pending before the Court is Plaintiff’s motion for voluntary dismissal with
18   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). [Doc. 12.] Federal Rule
19   of Civil Procedure 41(a)(1) allows a plaintiff to voluntarily dismiss an action without a
20   court order by filing “a notice of dismissal before the opposing party serves either an
21   answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1). Defendants have
22   neither served an answer nor a motion for summary judgment in this case. Thus, Plaintiff
23   was free to dismiss the action without resort to Federal Rule of Civil Procedure 41(a)(2).
24
25
26                                                   1
                                                                               19-CV-01642 W (MSB)
27
28
 1         Nevertheless, for the reasons stated above, the Court GRANTS Plaintiff’s motion
 2   for voluntary dismissal with prejudice. [Doc. 12.]
 3
 4         IT IS SO ORDERED.
 5
 6   Dated: December 5, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                               2
                                                                          19-CV-01642 W (MSB)
27
28
